DETAILED ACTION
This office action is in response to the application filed on 9/5/2019 .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In regards to claim 1, line 8, it appears that “the second voltage reference terminal” should be “a second voltage reference terminal”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Flaibani et al. (US20190238054, hereinafter Flaibani).
	Regarding Claim 1, Flaibani discloses (fig. 8) a switching power supply controller (10), comprising: a pulse width modulator circuit (12, K2, EA) comprising: a delay circuit (12, ¶47); and a delay control circuit (K2, EA) coupled to the delay circuit, and comprising: an amplifier circuit (K2, EA) comprising: a first input terminal coupled to a first voltage reference terminal (Vx); a second input terminal coupled to the second voltage reference terminal (@EA/Vref); and an output terminal (@Sp) coupled to a control terminal of the delay circuit (input to fig. 9).  
	Regarding Claim 15, Flaibani discloses a switching power supply (fig. 8, 9), comprising: an inductor (Lo); a switching transistor (Ths) coupled to the inductor; a switching power supply controller (10, Vs)  coupled to the switching transistor, and comprising: a first voltage reference circuit (Vs); a pulse width modulator circuit (10) comprising: a delay circuit (D2 of 12, fig. 9); and a delay control circuit (FF2) coupled to the delay circuit, and comprising: a second voltage reference circuit (Vref); an amplifier circuit (EA, K1, K2) comprising: a first input terminal coupled to the inductor (via current sense); a second input terminal (@  Vs) coupled to the first voltage reference circuit; a third input terminal (Vref to EA) coupled to the second voltage reference circuit; a fourth input terminal (@VI) coupled to the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 7 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flaibani in view of Avitan (US7726877).
	Regarding Claim 7,  Flaibani discloses (fig. 8) a voltage reference circuit (Vref source) coupled to the second voltage reference terminal.
Flaibani does not disclose comprising a proportional to absolute temperature current source.
	Avitan discloses (fig. 5) a proportional to absolute temperature current source (520).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flaibani to include a PTAT current source as disclosed in Avitan to produce a voltage reference regardless of temperature variations.
	Regarding Claim 20, Flaibani does not disclose the second voltage reference circuit comprises a proportional to absolute temperature current source.
	Avitan discloses (fig. 5) the second voltage reference circuit comprises a proportional to absolute temperature current source (520).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flaibani to include a PTAT current source as disclosed in Avitan to produce a voltage reference regardless of temperature variations.

Allowable Subject Matter
Claims 8-14 are allowed.
Claims 2, 3-6 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art fails to disclose: “...the amplifier circuit comprises: a capacitor comprising: a first terminal coupled to the output terminal of the amplifier circuit; and a second terminal coupled to a third input terminal of the amplifier circuit.  .” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 4, the prior art fails to disclose: “...the delay control circuit comprises: a switch comprising: a first terminal coupled to the output terminal of the amplifier circuit; and a second terminal coupled to the control terminal of the delay circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 5, the prior art fails to disclose: “...the delay control circuit comprises: a switch comprising: a first terminal coupled to the second voltage reference terminal; and a second terminal coupled to the control terminal of the delay circuit.  .” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8, the prior art fails to disclose: “...A switching power supply controller, comprising: a pulse width modulator circuit comprising: a delay circuit configured generate a delay that defines a width of pulses generated by the pulse width modulator circuit; and a delay control circuit coupled to the delay circuit, and configured to generate a control voltage that sets a propagation delay of the delay circuit, the delay control circuit comprising: an amplifier circuit configured to generate the control voltage during continuous conduction mode operation; and a voltage reference circuit configured to generate the control voltage during pulse frequency modulation mode operation.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 16, the prior art fails to disclose: “...the amplifier circuit comprises: a capacitor comprising: a first terminal coupled to the output terminal of the amplifier circuit; and a second terminal coupled to the third input terminal of the amplifier circuit; and a switch comprising: a first terminal 
Regarding claim 17, the prior art fails to disclose: “...the delay control circuit comprises: a switch comprising: a first terminal coupled to the output terminal of the amplifier circuit; and a second terminal coupled to the control terminal of the delay circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, the prior art fails to disclose: “...the delay control circuit comprises: a switch comprising: a first terminal coupled to the second voltage reference circuit; and a second terminal coupled to the control terminal of the delay circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yao; Chao et al., US 20130135775, discloses a system and method providing over current protection based on duty cycle information for power converter.
Chen; Wei et al., US 20100301827, discloses a control for regulator fast transient response and low EMI noise.
Dagher; Elias Hani, US 20070063682, discloses a switched mode power converter.
Wiktor; Stefan Wlodzimierz et al., US 10917005, discloses methods and apparatus to start converters into a pre-biased voltage.
Watanabe; Yukihiro, US 20180278045, discloses a switching power supply and method of short-circuit-to-ground detection therefor.
Guan; Shidong et al., US 10075073, discloses a DC/DC converter and switching power supply having overcurrent protection.
Umeki; Nobuaki	, US 20070296386, discloses a switching power-supply circuit and semiconductor integrated circuit.
Vulih, Salomon et al., US 20040140719, discloses a smooth voltage regulation transition circuit having fast recovery.
Fan; Jiwei et al., US 10063143, discloses a fixed frequency DC-DC converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838